DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 22, 2021 in which claims 1, 8, and 16 have been amended and claim 19 has been canceled.  Therefore, claims 1-18 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on September 22, 2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
establishing communication with the terminal; 
receiving transaction related information from the terminal; 
performing a card selection operation using the transaction related information, said card selection operation comprising using a linear classifier stored in a memory of the user computing device to select a preferred payment card for performing the transaction, the linear classifier being trained, using supervised learning, to determine a probability of user election for each payment card of the plurality of payment cards and being notified, via user selection, which payment card is selected based on the transaction related information; and 
identifying to the terminal preferred applications for performing the transaction based on the preferred payment card to establish a payment environment for the transaction.  
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers selection of a payment method for facilitating performance of a payment transaction.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a fundamental economic practice.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “terminal” and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “terminal” and “device” language; “establishing”, “receiving”, “performing”, “performing”, and “identifying” in the context of this claim encompass collecting and analyzing data to facilitate performance of a financial transaction.  
Claim 1:  but for the generically recited computer language, establishing communication with the terminal; in the context of the claimed invention encompasses manually establishing communication.
but for the generically recited computer language, receiving transaction related information from the terminal; in the context of the claimed invention encompasses manually receiving transaction related information.
but for the generically recited computer language, performing a card selection operation using the transaction related information, said card selection operation comprising using a linear classifier stored in a memory of the user computing device to select a preferred payment card for performing the transaction, the linear classifier being trained, using supervised learning, to determine a probability of user election for each payment card of the plurality of payment cards and being notified, via user selection, which payment card is selected based on the transaction related information; and in the context of the claimed invention encompasses manually performing a card selection operation, selecting a preferred payment card for performing he transaction, and determining a probability of user election for each payment card of the plurality of payment cards, and notifying which payment card is selected based on the transaction related information.
but for the generically recited computer language, identifying to the terminal preferred applications for performing the transaction based on the preferred payment card to establish a payment environment for the transaction, in the context of the claimed invention encompasses manually identifying preferred applications for performing the transaction based on the preferred payment card.
Claim 5:  but for the generically recited computer language, obtaining user account information and transaction related information for a transaction before establishing the payment environment for the transaction; in the context of the claimed invention encompasses manually obtaining account information and transaction related information for a transaction.
but for the generically recited computer language, determining a preferred payment card for the transaction based on the user account information and the transaction related information; in the context of the claimed invention encompasses manually determining a preferred payment card for the transaction based on the user account information and the transaction related information.
but for the generically recited computer language, obtaining if provided a user preferred payment card from a user interface of the user computing device, and establishing a payment card for performing the transaction; and in the context of the claimed invention encompasses manually obtaining if provided a user preferred payment card from a user and establishing a payment card for performing the transaction.
but for the generically recited computer language, updating selection parameters for determining a preferred payment card from the determined and established payment cards for performing the transaction, in the context of the claimed invention encompasses manually updating selection parameters for determining a preferred payment card from the determined and established payment cards for performing the transaction.

Claims 8-11 and 16-19 are substantially similar to claims 1-4, thus, they are rejected on similar grounds.
Claim 12 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 7, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “terminal” and “device”, to perform the “establishing”, “receiving”, “performing”, “performing”, and “identifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “terminal” and “device”, to perform the “transmitting”, “depositing”, and “authorizing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-4, 6-7, 9-11, 13-14, and 17-18 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-18 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hagen, U.S. Patent Application Publication Number 2017/0004487; in view of Rigby, U.S. Patent Application Publication Number 2014/0025567.
As per claim 1, Hagen explicitly teaches:  
establishing communication with the terminal; (Hagen at paras. 171-173) (the client device 1608 may be compliant with NFC protocol, and the consumer 1604 may initiate payment with the payment provider by bringing the client device 1608 near enough to the payment terminal 1602 that the payment terminal 1602 detects that the client device 1608 is in close proximity (e.g., within four centimeters). The payment terminal 1602 may, in step 1, send details corresponding to the transaction to the record matching service 1606. Furthermore, the asset information of the client device 1608 may be automatically detected from the near field communications and sent to the record matching service 1606 by the payment terminal 1602 simultaneously or asynchronously with the details. Alternatively, the client device 1606 may itself dynamically send the asset information to the record matching service 1606 in parallel with the payment terminal 1602's sending of the details to the record matching service 1606, which may be then matched up at the record matching service 1606.)
receiving transaction related information from the terminal; (Hagen at paras. 171-173)
performing a card selection operation using the transaction related information, said card selection operation comprising using a linear classifier stored in a memory of the user computing device to select a preferred payment card for performing the transaction, the linear classifier being trained, using supervised learning, to determine a probability of user election for each payment card of the plurality of payment cards and being notified, via user selection, which payment card is selected based on the transaction related information; and (Hagen US2017/0004487 at paras. 26-30, 39-42, and ) ( A characteristic associated with the customer, such as a credit risk (e.g., likelihood of default by the user), may be calculated, and, based on this characteristic, previous transaction information, and the identifying information, a set of inputs may be generated. For each possible payment type potentially available for the user, the set of inputs may be passed to a random forest of the supervised model to obtain a score indicating a likelihood that the user will prefer to pay for the transaction using that particular payment type. The random forest in this embodiment is a random forest that was trained on a data set of previous purchases of various users, with the records of the data set having one or more ground truth values, at least one of which being the payment type selected for the particular purchase by the particular user.  Also, based on the scores for each of the potential payment types, the system may select the user interface customized around the payment type most likely preferred by the user. For example, if previous purchases indicate that payment type for purchases made between 9:00 AM and 5:00 PM is usually direct bank withdrawal, but outside those hours payment type is usually by credit card, if the transaction is occurring at 10:53 PM, the system may select to display credit card as the default payment type in the checkout user interface. Upon selection of the payment option by the user the system may perform the particular workflow associated with that payment type.)

Hagen does not explicitly teach, however, Rigby does explicitly teach:  
identifying to the terminal preferred applications for performing the transaction based on the preferred payment card to establish a payment environment for the transaction.  (Rigby at paras. 64-66)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen and Rigby to provide for identifying preferred applications for performing a transaction because it allows users greater control over how their transactions are routed.  (Rigby at Abstract and paras. 2-3)
As per claim 2, Hagen explicitly teaches:  wherein the transaction is a contactless transaction.  (Hagen at paras. 147-149 and 171-173)
As per claim 3, Hagen explicitly teaches:  wherein the method is performed according to EMV protocols for entry point for a contactless transaction.  (Hagen at paras. 147-149 and 171-173)
As per claim 5, Hagen explicitly teaches:  
obtaining user account information and transaction related information for a transaction before establishing the payment environment for the transaction; (Hagen at paras. 38-42) (The record matching service 114 may be a system comprising one or more computing devices configured to at least identify the remote user 104 from details 116 provided by the remote user 104 and/or the user device 108. The details 116 may include one or more details about the user (e.g., given name, family name, telephone number, e-mail address, delivery address, billing address, postcode, etc.), the item 112 (e.g., item identifier, price, quantity, size, color, description, etc.), the user device 108 (e.g., Internet protocol address, browser version, operating system, etc.), and/or other details (e.g., current date, current time, etc.).)
determining a preferred payment card for the transaction based on the user account information and the transaction related information;  (Hagen at paras. 79-81) (FIG. 8 illustrates an example 800 of an embodiment of the present disclosure. Specifically, FIG. 8 depicts a payment preference model 852 that outputs, based on details 816, a set of scores 842A-42E reflecting a likelihood that the user associated with the details 816 will select a particular payment option 854. The payment preference model 852 may include a supervised model/random forest for determining the set of scores 842A-42E.)
obtaining if provided a user preferred payment card from a user interface of the user computing device, and establishing a payment card for performing the transaction; and (Hagen at paras. 79-81) (FIG. 8 illustrates an example 800 of an embodiment of the present disclosure. Specifically, FIG. 8 depicts a payment preference model 852 that outputs, based on details 816, a set of scores 842A-42E reflecting a likelihood that the user associated with the details 816 will select a particular payment option 854. The payment preference model 852 may include a supervised model/random forest for determining the set of scores 842A-42E.)

Gaddam does not explicitly teach, however, Rigby explicitly teaches:  
updating selection parameters for determining a preferred payment card from the determined and established payment cards for performing the transaction.  (Rigby at paras. 57-59 and 65-75)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen and Rigby to provide for identifying preferred applications for performing a transaction because it allows users greater control over how their transactions are routed.  (Rigby at Abstract and paras. 2-3)
As per claim 15, Hagen explicitly teaches:  wherein the user computing device is a mobile phone.  (Hagen at paras. 55-57) (the user interface 328 may be a standalone application executing on a computing device, such as a personal computer, tablet computer, a cellular phone, or kiosk.)
Claims 8-10 are substantially similar to claims 1-3, thus, they are rejected on similar grounds.
Claim 12 is substantially similar to claim 5, thus, it is rejected on similar grounds.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, U.S. Patent Application Publication Number 2017/0004487; in view of Rigby, U.S. Patent Application Publication Number 2014/0025567 as applied to claims 1-3, 5, 8-10, 12, and 15 above, and further in view of Bush, U.S. Patent Application Publication Number 2013/0317927.
As per claim 4, Hagen does not explicitly teach, however, Bush explicitly teaches:  wherein in response to a Select PPSE command from the terminal, the user computing device responds with an FCI response indicating that it supports card selection using transaction related information, and wherein the FCI response includes a Data Object List indicating transaction related information required by the user computing device for card selection.  (Bush US2013/0317927 at paras. 82-84) (At step 468, payment terminal 140 requests a tap for payment. Reader 120, in turn, activates the reader field. When mobile device 110 is detected in the field of reader 120, payment processing is performed as shown in steps 472. Particularly, a PPSE Select request is made by reader 120 to secure element 112 to cause secure element 112 to return a PPSE payment AID indicating which payment applet (and hence payment network) should be used to perform the payment transaction (“PPSE Payment AID”). In response, reader 120 sends a Select AID command indicating that it supports the particular applet (“Select AID”). FCI associated with the payment applet (e.g., FIG. 1, 117) is sent by secure element 112 to reader 120. Similarly, other payment and card information is sent by secure element 112 to reader 120 (“Payment/Card Data”).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen, Rigby, and Bush to provide for wherein in response to a Select PPSE command from the terminal, the user computing device responds with an FCI response indicating that it supports card selection using transaction related information, and wherein the FCI response includes a Data Object List indicating transaction related information required by the user computing device for card selection because it facilitates a system with the ability to effectively support a messaging technology that retrieves and/or receives both payment credentials (using the aforementioned payment protocols) and additional commerce data (loyalty, offers, rewards, etc.) from mobile devices used to perform the transactions and also publishing commerce elements (e.g., offers, loyalty card credentials, rewards, and the like) into a mobile device such that those commerce elements may, in turn, be presented as part of a typical POS transaction (e.g., a purchase).  (Hagen at Abstract and paras. 6-9)
Claim 11 is substantially similar to claim 4, thus, it is rejected on similar grounds.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, U.S. Patent Application Publication Number 2017/0004487; in view of Rigby, U.S. Patent Application Publication Number 2014/0025567 as applied to claims 1-3, 5, 8-10, 12, and 15 above, and further in view of Ozvat, U.S. Patent Application Publication Number 2014/0114860.
As per claim 6, Hagen and Rigby do not explicitly teach, however, Ozvat explicitly teaches:  wherein the selection parameters are weightings within a neural network.  (Ozvat 20140114860 at paras. 202-204) (" In some embodiments, neural networks, human or other biological systems and/or third party assistance may be utilized in part or in whole to derive reconciled configuration information.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen, Rigby, and Ozvat to provide for improved security and streamlined cost-effective transaction payment processing including support for VEP and AEP services supported by fast, accurate and cost-effective purchaser-transparent systems and methods for merchant boarding in association with a neural network.  (Ozvat at Abstract and paras. 2-15 and 203)
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen, U.S. Patent Application Publication Number 2017/0004487; in view of Rigby, U.S. Patent Application Publication Number 2014/0025567 as applied to claims 1-3, 5, 8-10, 12, and 15 above, and further in view of Theurer, U.S. Patent Application Publication Number 2017/0372301.
As per claim 7, Hagen and Rigby do not explicitly teach, however, Theurer explicitly teaches:  wherein the transaction related information comprises one or more of transaction amount, day of the week, country code, merchant type and merchant code, and wherein the user account information comprises one or more of card balances and account restrictions associated with the payment cards supported by the user computing device.  (Theurer 20170372301 at Fig. 12 and paras. 51-54, 61-63, 75-77, 86-88, and 93-95)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen, Rigby, and Theurer to provide a system such that the issuer bank may already have important information about the user that may facilitate the enrollment of the two payment accounts in a virtual wallet (e.g., billing address, PAN number, mother's maiden name, etc.) and/or the creation of a virtual wallet account.  (Theurer at Abstract and paras. 43-50)
Claim 14 is substantially similar to claim 7, thus, it is rejected on similar grounds.

Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hagen, U.S. Patent Application Publication Number 2017/0004487; in view of Bush, U.S. Patent Application Publication Number 2013/0317927.
As per claim 16, Hagen explicitly teaches:  
establishing communication with the payment device; (Hagen at paras. 171-173) (the client device 1608 may be compliant with NFC protocol, and the consumer 1604 may initiate payment with the payment provider by bringing the client device 1608 near enough to the payment terminal 1602 that the payment terminal 1602 detects that the client device 1608 is in close proximity (e.g., within four centimeters). The payment terminal 1602 may, in step 1, send details corresponding to the transaction to the record matching service 1606. Furthermore, the asset information of the client device 1608 may be automatically detected from the near field communications and sent to the record matching service 1606 by the payment terminal 1602 simultaneously or asynchronously with the details. Alternatively, the client device 1606 may itself dynamically send the asset information to the record matching service 1606 in parallel with the payment terminal 1602's sending of the details to the record matching service 1606, which may be then matched up at the record matching service 1606.)
providing transaction related information to the payment device; (Hagen at paras. 171-173) (the client device 1608 may be compliant with NFC protocol, and the consumer 1604 may initiate payment with the payment provider by bringing the client device 1608 near enough to the payment terminal 1602 that the payment terminal 1602 detects that the client device 1608 is in close proximity (e.g., within four centimeters). The payment terminal 1602 may, in step 1, send details corresponding to the transaction to the record matching service 1606. Furthermore, the asset information of the client device 1608 may be automatically detected from the near field communications and sent to the record matching service 1606 by the payment terminal 1602 simultaneously or asynchronously with the details. Alternatively, the client device 1606 may itself dynamically send the asset information to the record matching service 1606 in parallel with the payment terminal 1602's sending of the details to the record matching service 1606, which may be then matched up at the record matching service 1606.)

Hagen does not explicitly teach, however, Bush does explicitly teach:
	transmitting a Select PPSE command to the payment device; receiving a first FCI response from the payment device, the FCI response including a data object list indicating that the payment device supports card selection and requesting transaction related information; (Bush US2013/0317927 at paras. 82-84) (At step 468, payment terminal 140 requests a tap for payment. Reader 120, in turn, activates the reader field. When mobile device 110 is detected in the field of reader 120, payment processing is performed as shown in steps 472. Particularly, a PPSE Select request is made by reader 120 to secure element 112 to cause secure element 112 to return a PPSE payment AID indicating which payment applet (and hence payment network) should be used to perform the payment transaction (“PPSE Payment AID”). In response, reader 120 sends a Select AID command indicating that it supports the particular applet (“Select AID”). FCI associated with the payment applet (e.g., FIG. 1, 117) is sent by secure element 112 to reader 120. Similarly, other payment and card information is sent by secure element 112 to reader 120 (“Payment/Card Data”).)
	receiving a second FCI response from the payment device, the second FCI response including an identification of preferred applications for performing the transaction based on a preferred payment card; and (Bush US2013/0317927 at paras. 82-84) (At step 468, payment terminal 140 requests a tap for payment. Reader 120, in turn, activates the reader field. When mobile device 110 is detected in the field of reader 120, payment processing is performed as shown in steps 472. Particularly, a PPSE Select request is made by reader 120 to secure element 112 to cause secure element 112 to return a PPSE payment AID indicating which payment applet (and hence payment network) should be used to perform the payment transaction (“PPSE Payment AID”). In response, reader 120 sends a Select AID command indicating that it supports the particular applet (“Select AID”). FCI associated with the payment applet (e.g., FIG. 1, 117) is sent by secure element 112 to reader 120. Similarly, other payment and card information is sent by secure element 112 to reader 120 (“Payment/Card Data”).)
	selecting an application for performing the transaction from the preferred applications.  (Bush US2013/0317927 at paras. 82-84) (At step 468, payment terminal 140 requests a tap for payment. Reader 120, in turn, activates the reader field. When mobile device 110 is detected in the field of reader 120, payment processing is performed as shown in steps 472. Particularly, a PPSE Select request is made by reader 120 to secure element 112 to cause secure element 112 to return a PPSE payment AID indicating which payment applet (and hence payment network) should be used to perform the payment transaction (“PPSE Payment AID”). In response, reader 120 sends a Select AID command indicating that it supports the particular applet (“Select AID”). FCI associated with the payment applet (e.g., FIG. 1, 117) is sent by secure element 112 to reader 120. Similarly, other payment and card information is sent by secure element 112 to reader 120 (“Payment/Card Data”).)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagen and Bush to provide for the above mentioned limitations because it facilitates a system with the ability to effectively support a messaging technology that retrieves and/or receives both payment credentials (using the aforementioned payment protocols) and additional commerce data (loyalty, offers, rewards, etc.) from mobile devices used to perform the transactions and also publishing commerce elements (e.g., offers, loyalty card credentials, rewards, and the like) into a mobile device such that those commerce elements may, in turn, be presented as part of a typical POS transaction (e.g., a purchase).  (Hagen at Abstract and paras. 6-9)
As per claim 17, Hagen explicitly teaches:  wherein the transaction is a contactless transaction.  (Hagen at paras. 147-149 and 171-173)
As per claim 18, Hagen explicitly teaches:  wherein the method is performed according to EMV protocols for entry point for a contactless transaction.  (Hagen at paras. 147-149 and 171-173)

Response to Arguments
Applicant’s arguments filed on September 22, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-18, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to selection of a payment method and process for facilitating performance of a payment transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that “the claimed invention does not recite or encompass all possible manners of establishing a payment environment at a terminal, but instead recites concrete limitations integrating the claimed invention into a specific and practical application addressing a specific need in the financial industry, i.e., selecting an appropriate application from a multitude of applications contained on a user computing device to establish a payment environment for a transaction.”
Examiner disagrees, however, and notes that the additional elements of the computer system - a “terminal” and “device” - to perform the “establishing”, “receiving”, “performing”, “performing”, and “identifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to selection of a payment method for facilitating performance of a payment transaction, and found them to be directed to the abstract idea of conducting a financial transaction and collecting, analyzing information to facilitate completion of the transaction.  The claims invoke the “terminal” and “device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-18, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693